Citation Nr: 1451053	
Decision Date: 11/18/14    Archive Date: 11/26/14

DOCKET NO.  12-12 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel 


INTRODUCTION

The appellant served on active duty in the US Navy from July 1958 to June 1962, and in the US Coast Guard from January 1965 to September 1969.  

This matter comes before the Board of Veterans' Appeals, hereinafter the Board, on appeal from a June 2011 rating action of the Department of Veterans Affairs (VA) Regional Office (RO), located in Reno, Nevada.  

Following the perfection of his appeal, the appellant provided testimony at a Board Hearing before the undersigned Veterans Law Judge (VLJ) in March 2013 at the Reno RO.  A transcript was prepared and has been included in the claims folder for review.  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing and prehearing conference, the VLJ elicited testimony to substantiate the claim and sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding.  Moreover, the appellant has not asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the appellant, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for benefits.  As such, the Board finds that, consistent with Bryant the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2) (2014) and that the Board can go forward on the claim based on the current record. 


FINDINGS OF FACT

The record establishes current bilateral hearing loss disability for VA purposes; the appellant has also credibly affirmed that while he was on active duty, he was exposed to acoustic trauma and has suffered from hearing loss since leaving service. 


CONCLUSION OF LAW

Resolving all reasonable doubt in the appellant's favor, the criteria for an award of service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1310, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.385 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant seeks service connection be granted for bilateral hearing loss.  He maintains that while on active duty in the Navy and Coast Guard, he was exposed to naval gunfire and loud ship noises.  He avers that his family does not have a history of hearing loss nor was he exposed to loud noises after he left service.  He believes that but for his military service, he would not have developed the disability of both ears from which he now suffers therefrom.  He has testified that after he left service, although he did not immediately notice that his hearing was becoming impaired, others told him to have his hearing checked.  It was further noted in his testimony that, over the years, his hearing has become so diminished that he is unable to hear other attorneys or judges when he is in a courtroom setting.  .  

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(b) (2014); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant should provide in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).

The Board finds that the Agency of Original Jurisdiction (AOJ) has substantially satisfied the duties to notify and assist, as required by the VCAA.  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the appellant proceeding with this issue given the favorable nature of the Board's decision with regard to the issue of service connection for bilateral hearing loss.

II.  Laws and Regulations

Service connection will be established for a disability resulting from disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110, 1131 (West 2002).  In order to establish service connection for the claimed disorder, there must be: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Where there is a chronic disease shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b) (2014).  When a condition noted during service is not shown to be chronic, or the fact of chronicity in service is not adequately supported, then a showing of continuity of symptomatology after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2014).  Establishing continuity of symptomatology under § 3.303(b) is an alternative method of satisfying the second and third Shedden requirements to establish chronicity of disease or injury in service and, in turn, link current disability to service. Barr v. Nicholson, 21 Vet. App. 303 (2007); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Barr, 21 Vet. App. at 307.

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that for purposes of 3.303(b), where the veteran asserts entitlement to a chronic condition but there is insufficient evidence of a diagnosis in service, the veteran can establish service connection by demonstrating a continuity of symptomatology since service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  For disabilities that are not listed as chronic under 38 C.F.R. § 3.303(b) (2014), the only avenue for service connection is by showing inservice incurrence or aggravation under 38 C.F.R. § 3.303(a) (2014), or by showing that a disease that was first diagnosed after service is related to service under 38 C.F.R. § 3.303(d) (2014).

Service connection is also permissible on a secondary basis for disability that is proximately due to, the result of, or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) and (b) (2014).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  But when there is aggravation, the veteran is only compensated for the degree of disability (and only that degree) over and above the degree of disability existing prior to the aggravation.  Id.; see also 71 Fed. Reg. 52744-52747 (Sept. 7, 2006).  And irrespective of whether the claim is premised on causation or aggravation, supporting medical nexus evidence usually, though not always, is needed to associate the claimed condition with the service-connected disability.  Jones (Wayne L.) v. Brown, 7 Vet. App. 134 (1994); Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-7 (1995).

Effective October 10, 2006, VA amended 38 C.F.R. § 3.310 to implement the Court's decision in Allen, which, as noted above, addressed the subject of the granting of service connection for the aggravation of a nonservice-connected condition by a service-connected condition.  See 71 Fed. Reg. 52,744-47 (Sept. 7, 2006); 38 C.F.R. § 3.310(b) (2014).

Additionally, in the case of sensorineural hearing loss, service connection is warranted if such disease is manifested in service, or manifested to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2014).  For the purposes of applying the laws administered by the VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels or greater; or when the auditory threshold for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2014).

Even though hearing loss for VA purposes may not be demonstrated at separation, service connection for a current hearing loss disability can be established by submitting evidence that the current disability is related to service.  Hensley v. Brown, 5 Vet. App. 155 (1993).

III.  Facts and Discussion

The record reveals that the appellant had two periods of active duty service - the first was with the US Navy and the second was with the US Coast Guard.  The service medical records indicate that when the appellant was discharged from the Navy, his hearing was tested and the results were considered "normal".  The appellant's medical records from this period of service are negative for any findings or complaints involving hearing loss.  

The appellant entered into his second period of service in 1965.  Despite not entering onto active duty in the Coast Guard until 1965, the appellant's first Coast Guard related enlistment physical was accomplished in January 1963.  A whispered voice test was accomplished, which revealed hearing acuity of 15/15.  A flight training program examination in the Coast Guard was done in November 1964.  The audiological results from that physical were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-5
-5
-10
-5
0
LEFT
-5
5
5
5
5

The converted results are as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
0
5
5
LEFT
10
15
15
15
15

A second enlistment physical was performed in March 1965.  This test showed the following results:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
-5
-5
15
LEFT
-5
10
5
0
5

The converted results are as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
5
5
20
LEFT
10
15
15
10
10

Another whispered voice test was performed in May of 1966.  This revealed hearing acuity of 15/30 in both ears.  Another annual physical examination was accomplished in April 1968.  A whispered voice test was accomplished, which revealed hearing acuity of 15/15.  The appellant's end-of-service examination produced the same results through the use of a whispered voice test.  

The Board notes, however, that the whispered voice test is not an assessment of hearing acuity at the time of discharge (or during service) consistent with 38 C.F.R. § 3.385 (2012).

In February 2011, following the appellant's request for benefits, he underwent a VA audiological examination.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
30
40
50
55
LEFT
20
30
50
60
75

Speech audiometry revealed speech recognition ability of 84 percent in the right ear and of 88 percent in the left ear.  Upon completion of the examination, the medical examiner diagnosed the appellant as having bilateral high frequency sensorineural hearing loss.  The examiner conceded that the appellant may have been exposed to acoustic trauma while he was on active duty.  However, the examiner indicated that it was his belief that the appellant's current hearing loss was not caused by or the result of the appellant's military service.  The audiologist did not discuss the use of the whispered voice tests of the appellant during service nor did he explain whether the appellant's current hearing loss was a result of the appellant's age or some other event that occurred after the appellant was released from active duty.  

In determining whether evidence submitted by an appellant is credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  The appellant's written and testimonial statements that he has proffered during the course of this appeal have not been contradictory.  Moreover, his recitation of the symptoms produced by his bilateral hearing loss, and how long the condition has bothered him, has remained consistent.  The Board finds that the appellant's written and spoken evidence is credible, probative, and it adds weight to the overall claim.  See, e.g., Struck v. Brown, 9 Vet. App. 145, 155-156 (1996); also Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).

Additionally, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In this case, the Board finds the appellant's lay statements describing the onset and chronicity of the bilateral hearing loss consistent with his duties while serving on active duty in the Navy and Coast Guard.  In both instances, he would have been exposed to loud noises while serving aboard ships.  Moreover, he also was exposed to aircraft engine noises while he was attempting to become a pilot.  Moreover, after service, the record indicates that the appellant was not employed in an occupational field where he would have been exposed to loud noises or acoustic trauma - he was a trial attorney.  Thus, his statements are deemed credible and are supported by the later diagnosis of an actual disorder.  Id.

When, after consideration of all evidence and material of record in a case, there is an approximate balance of positive and negative evidence regarding any material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. § 3.102 (2014); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990) (holding that "a veteran need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.").

Here the appellant has provided credible statements with respect to his hearing disability. A VA audiologist  has provided an opinion that did not discuss all of the facts or the appellant's assertions.  Hence, the Board believes that the opinion does not have positive or negative value.  The Board will therefore rely on the appellant's statements in order to resolve this matter.

In light of the appellant's credible account of having bilateral hearing loss since being exposed to acoustic trauma during service, the current diagnosis of a bilateral hearing loss disability, and resolving doubt in the appellant's favor, the Board finds that the bilateral hearing loss disability had its onset as a result of the appellant's period of active service in the United States Navy and Coast Guard.  The Board finds that the evidence is, at the very least, in equipoise.  Accordingly, the benefit of the doubt in resolving the issue on appeal shall be given to the appellant, and thus, service connection for bilateral hearing loss is warranted.


ORDER

Entitlement to service connection for bilateral hearing loss is granted.   



____________________________________________
Eric S. Leboff
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


